The judgment of the court was pronounced by
King, J.
The sum in controversy in this cause is below the jurisdiction of this court, and the appeal must be dismissed. A rule was taken on the sheriff to show cause why he should not be held liable for the amount of a fieri facias which went into his hands, directing him to make $410, with interest, of which no due return was made. Before the rule was taken, tbe sheriff had paid to the plaintiff $400, on account, for which the latter had given his receipt on the writ; and the controversy between the parties relates to the balance due on the writ, which is much less than $300. The claim is evidently fictitious, and cannot confer jurisdiction on this court. We have already had occasion to say, that we would decline considering causes not within the jurisdiction of the court, although the parties themselves should not make the objection. Appeal dismissed.